Case 2:21-cv-00116-KJD-EJY Document1-2 Filed 01/21/21 Page 1 of 9

EXHIBIT “A”

STATE COURT FILE

EXHIBIT “A”
10

“Ul

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

Case 2:21-cv-00116-KJD-EJY Document1-2 Filed 01/21/21 Page 2 of 9

COMP

MARCUS A. BERG, ESQ.
Nevada Bar No. 9760
marcus@mossbergly.com
JOHN C. FUNK, ESQ.
Nevada Bar No, 9255
john@mossbergly.com

MOSS BERG INJURY LAWYERS
4101 Meadows Lane, Suite 110
Las Vegas, Nevada 89107
Telephone: (702) 222-4555
Facsimile: (702) 222-4556

SMITH’S FOOD & DRUG CENTERS,
INC., a Foreign Corporation, d/b/a
SMITHS; DON ENGLAND, an Individual;
DAVID HUFFER, an Individual DOE
EMPLOYEE; DOES I through X; and ROE
CORPORATIONS I through X, inclusive,

Defendants.

Attorneys for Plaintiff
DISTRICT COURT
CLARK COUNTY, NEVADA
LINDA SEVERSON, CASE NO.
DEPT. NO.
Plaintiff,
Vv.

 

 

 

Plaintiff, LINDA SEVERSON, by and through her attorneys, MARCUS A. BERG,
ESQ. and JOHN C. FUNK, ESQ., of the law firm of MOSS BERG INJURY LAWYERS, and
for her causes of action against Defendant, hereby alleges as follows:

1. That at all times relevant to these proceedings, Plaintiff, LINDA SEVERSON

was and is a resident of Clark County, Nevada.

1

Case Number: A-20-826252-C

Electronically Filed
12/11/2020 4:10 PM
Steven D. Grierson

CLERK OF THE COU
” fi x ; a tints Zé

 

CASE NO: A-20-82625:
Department

COMPLAINT

 

 

 
10

lt

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

Case 2:21-cv-00116-KJD-EJY Document1-2 Filed 01/21/21 Page 3 of 9

2 Plaintiff is informed, believes, and thereon alleges that at all times relevant to
these proceedings, Defendant, SMITH’S FOOD & DRUG CENTERS, INC. (hereinafter
referred to as Defendant “SMITH’S”), was and is a Foreign Corporation, organized and existing
pursuant to the laws of the State of Nevada, and authorized to do and doing business in Clark
County, Nevada, as SMITH’S, located at 2255 East Centennial Parkway, North Las Vegas,
Nevada 89081 (hereinafter referred to as “Subj ect Premises”).

3. Plaintiff is informed, believes and thereon alleges that at all times relevant to
these proceedings, Defendant, DON ENGLAND (hereinafter referred to as Defendant
“ENGLAND”) is a citizen and resident of Nevada and was one of the store managers of
Defendant, SMITH’S and is. a resident of Clark County, Nevada and was responsible for
managing the SMITH’S located at 2255 East Centennial Parkway, North Las Vegas, Nevada
89081, in Clark County, Nevada, including but not limited to, inspecting and/or maintaining the
Subject Premises of Defendant, SMITH’S and making sure the Subject Premises is safe and free
from hazardous conditions for guests.

4, Plaintiff is informed, believes and thereon alleges that at all times relevant to
these proceedings, Defendant, DAVID HUFFER (hereinafter referred to as Defendant
“HUFFER”) is a citizen and resident of Nevada and was one of the store manager of Defendant,
SMITH’S and is a resident of Clark County, Nevada and was responsible for managing the
SMITH’S located at 2255 East Centennial Parkway, North Las Vegas, Nevada 89081, in Clark
County, Nevada, including but not limited to, inspecting and/or maintaining the Subject
Premises of Defendant, SMITH’S and making sure the Subject Premises is safe and free from
hazardous conditions for guests.

5, Plaintiff is informed, believes, and thereon alleges that at all times relevant to

these proceedings, Defendant, DOE EMPLOYEE was and is an unknown employee of

 

 
10

HH

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

Case 2:21-cv-00116-KJD-EJY Document 1-2 Filed 01/21/21 Page 4 of 9

4

Defendant, SMITH’S and was and is a resident of Clark County, Nevada, and was responsible
for inspecting and/or maintaining the Subject Premises. Plaintiff will ask leave of this Court to
amend her Complaint to insert the true names and capacities of DOE EMPLOYEE when the
same have been fully ascertained.

6. That the true names and capacities, whether individual, corporate, associate or
otherwise of Defendants named herein as DOES I through X are unknown to Plaintiff who,
therefore, sues said Defendants by said fictitious names. Plaintiff is informed, believes, and
thereon alleges that each of the Defendants designated as DOES are responsible in some manner |.
for the events and happenings referred to herein, specifically for creating and/or allowing a
hazardous condition to exist on the Subject Premises, which caused damages proximately to
Plaintiff as herein alleged, Plaintiff will ask leave of this Court to amend her Complaint to insert
the true names and capacities.of DOES I through X when the same have been fully ascertained
and to join such Defendants in this action. At all times mentioned herein, each Defendant was
acting as the agent, servant, and/or employee of each other Defendant.

7. That the true names and capacities, whether individual, corporate, associate or
otherwise of Defendants named herein as ROE CORPORATIONS I through X are unknown to
Plaintiff who, therefore, sues said Defendants by said fictitious names. Plaintiff is informed,
believes, and thereon alleges that each of the Defendants designated as ROE CORPORATIONS
are responsible in some manner for the events and happenings referred to herein, specifically for
creating and/or allowing a hazardous condition to exist on Defendants premises, which caused
damages proximately to Plaintiff as herein alleged. Plaintiff will ask leave of this Court to
amend her Complaint to insert the true names and capacities of ROE CORPORATIONS I
through X when the same have been fully ascertained and to join such Defendants in this action.

At all times mentioned herein, each Defendant was acting as the agent, servant, and/or

 

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

Case 2:21-cv-00116-KJD-EJY Document1-2 Filed 01/21/21 Page 5of9

employee of each other Defendant.

8. That on or about December 23, 2018, Plaintiff was a guest on the Subject
Premises, commonly known as SMITH’S.

9. At that same time and place, Defendants, and each of them, so carelessly and
negligently created, owned, controlled, inspected, and/or maintained the premises in an unstable
and dangerous manner so as to allow a hazardous condition, to exist on the Subject Premises,
specifically, an improperly maintained walkway near the store entrance where Defendants were
aware numerous customers would be constantly walking, and a substance was present on the
floor that made it unreasonably slippery, which, without proper warning of the hazard, caused
Plaintiff to slip and fail, as she was entering the store after unsuccessfully attempting to retrieve
a shopping cart from the shopping cart well, and as a proximate result thereof, Plaintiff was
seriously injured,

10. That as a direct and proximate result of the Defendants, and each of them, and/or
their employee/agent’s negligent acts and/or omissions and/or breach of duty, Defendants
forced Plaintiff to encounter a dangerous condition by creating and/or allowing a slick substance
and/or surface to exist on the floor of an improperly maintained main walkway, to exist on the
Subject Premises, thereby causing Plaintiff to slip and fall.

11. Defendants ENGLAND and HUFFER were responsible for establishing and/or
carrying out policies and procedures setting forth reasonable precautions to prevent dangerous
conditions on Defendant SMITH’s floors created by customers performing tasks traditionally
performed by employees, and/or hiring, training, and supervising employees to carry out those
tasks,

12. Defendants, and each of them, carelessly and negligently failed to warn of a

hazard with respect to the Subject Premises, thereby forcing Plaintiff to encounter a dangerous

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

Case 2:21-cv-00116-KJD-EJY Document1-2 Filed 01/21/21 Page 6 of 9

condition on the Subject Premises, resulting in Plaintiff sustaining serious injuries and damages.

13. That as a further direct and proximate result of the negligence, carelessness, and
recklessness of Defendants, Plaintiff sustained severe and debilitating injuries to her wrists,
arms, head, face, shoulders and ribs among others, all or some of which conditions may be |
permanent or disabling in nature, causing general damages in an amount to be determined at
trial.

14. This Court has subject matter jurisdiction over this matter pursuant to NRS
4.370(1), as the matter in controversy exceeds Fifteen Thousand Dollars ($15,000.00) exclusive
of attorney’s fees, interest, and costs.

15. That as a further direct and proximate result of the negligence, carelessness, and
recklessness of Defendants, Plaintiff was required, and will be required in the future, to incur
expenses for medical care and treatment and costs incidental thereto in an amount to be
determined.

16. That as a further direct and proximate result of the negligence, carelessness, and
recklessness of Defendants, Plaintiff has incurred substantial out-of-pocket expenses, including,
but not limited to, money spent for prescriptions, medication, and uncovered medical expenses.

17. That as a further direct and proximate result of the negligence, carelessness, and
recklessness of Defendants, Plaintiff has endured physical and emotional pain and suffering. It
is further expected that Plaintiff will be forced to endure future physical and emotional pain
associated with her continued medical treatment, recuperation, physical therapy and limitations
associated with her injuries into the foreseeable future.

18. That as a further direct and proximate result of the negligence, carelessness, and
recklessness of Defendants, Plaintiff has suffered and continues to suffer a significant

deterioration in Plaintiffs enjoyment of life and lifestyle.

 

 

 

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
| 23
24
25
26
27

28

Case 2:21-cv-00116-KJD-EJY Document 1-2 Filed 01/21/21 Page 7 of 9

‘19. That Plaintiff has had to retain the services of an attorney to prosecute this action

and is, therefore, entitled to reasonable attorney’s fees and costs of suit incurred herein.

WHEREFORE, Plaintiff, expressly reserving the right to amend her Complaint at the
time of trial of the actions herein to include all items of damages not yet ascertained, demands
judgment against Defendants, and each of them, as follows:

1. General damages in an amount in excess of $15,000.00;

2. Damages for costs of medical care and treatment and costs incidental thereto,

when the same-have been fully ascertained;

3. Reasonable attorney’s fees and costs of suit incurred herein; and

4, For such other and further relief as the Court may deem proper in the premises.

DATED this_//* day of December 2020.

MOSS BERG INJURY LAWYERS —

By: ee ~ ow a

MARCUS A. BERG, ESQ.
Nevada Bar No. 9760
marcus@mossbergly.com
JOHN C, FUNK, ESQ.
Nevada Bar No. 9255
john@mossberglv.com
4101 Meadows Lane, Suite 110
Las Vegas, Nevada 89107
Telephone: (702) 222-4555
Facsimile: (702) 222-4556
Attorneys for Plaintiff

 

 

 

 
Case 2:21-cv-00116-KJD-EJY Document1-2 Filed 01/21/21 Page 8 of 9

Electronically Filed
12/29/2020 9:23 AM

DISTRICT COURT , CLARK COUNTY - Steven. Grierson

AOS
CLARK COUNTY, NEVADA oe OF AE

 

LINDA SEVERSON Plaintiff
CASE NO: A-20-826252-C
vs HEARING DATE/TIME:
SMITHS FOOD AND DRUG CENTERS, INC; pefendant | DEPTNO: 31
ET AL.
AFFIDAVIT OF SERVICE

 

ALYSSA RAKOWSKY being duly sworn says: That at all times herein affiant was and is a citizen of the United
States, over 18 years of age, not a party to or interested in the proceedings in which this affidavit is made. That
affiant received 1 copy(ies) of the SUMMONS, COMPLAINT, on the 21st day of December, 2020 and served the

same on the 22nd day of December, 2020, at 20:18 by:

delivering and leaving a copy with the servee DAVID HUFFER at (address) 5768 IRELAND RIDGE CT, LAS
VEGAS NV 89149

WHITE MALE 5FT7IN - SFT11IN 150-180LBS BROWN HAIR BROWN EYES 30-40 YEARS OLD

Pursuant to NRS 53.045

| declare under penalty of perjury under the law of the
State of Nevada that the foregoing is true and correct.

 

 

EXECUTED this__22 dayof__Dec_ —,_ ~—-_ 2020, Ay
ALYSSA RAKOWSKY

R-2019-08545

Junes Legal Service, inc. - 630 South 10th Street - Suite 8 - Las Vegas NV 89101 - 702.579.6300 - fax 702.259.6249 - Process License #1068
EP243676 Copyright © 2018 Junes Legal Service, inc. and Outside The Box

Case Number: A-20-826252-C
Case 2:21-cv-00116-KJD-EJY Document1-2 Filed 01/21/21 Page 9 of 9

Electronically Filed
12/29/2020 9:23 AM

AOS DISTRICT COURT , CLARK COUNTY _ Steven. Grierson

CLARK COUNTY, NEVADA A OF 2

 

LINDA SEVERSON Plaintiff
CASE NO: A-20-826252-C
vs HEARING DATE/TIME:
SMITHS FOOD AND DRUG CENTERS, INC; pefendant | DEPTNO: 31
ET AL.
AFFIDAVIT OF SERVICE

 

MICHELLE HARRIS being duly sworn says: That at all times herein affiant was and is a citizen of the United
States, over 18 years of age, not a party to or interested in the proceedings in which this affidavit is made. That
affiant received 1 copy(ies) of the SUMMONS, COMPLAINT, on the 21st day of December, 2020 and served the
same on the 28th day of December, 2020, at 09:18 by:

serving the servee SMITHS FOOD AND DRUG CENTERS C/O REGISTERED AGENT CORPORATION
SERVICE COMPANY by personally delivering and leaving a copy at (address) 112 N CURRY ST., CARSON
CITY NV 89703 with KRIS OSBORNE, AUTHORIZED TO ACCEPT pursuant to NRS 14,020 as a person of
suitable age and discretion at the above address, which address is the address of the resident agent as shown on
the current certificate of designation filed with the Secretary of State.

Pursuant to NRS 53.045

{ declare under penaity of perjury under the law of the

“YY OWS AY
State of Nevada that the foregoing is true and correct. VT ‘ aelOe MA CA A Pn

EXECUTED this__28 dayof__Dec _, _ 2020,

 

MICHELLE HARRIS

 

2019-09792
Junes Legal Service, inc. - 630 South 10th Street - Suite B - Las Vegas NV 89101 - 702.579.6300 - fax 702.259.6249 - Process License #1068
EP243677 Copyright © 2018 Junes Legal Service, Inc. and Outside The Box

Case Number: A-20-826252-C
